Name: Commission Regulation (EEC) No 1349/88 of 18 May 1988 concerning applications for STM licences in the beef and veal sector submitted during the first 10 days of May 1988
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 125/10 Official Journal of the European Communities 19. 5. 88 COMMISSION REGULATION (EEC) No 1349/88 of 18 May 1988 concerning applications for STM licences in the beef and veal sector submitted during the first 10 days of May 1988 days of May 1988, licences may, for certain products, be issued for the tonnages applied for and up to a percentage . of the tonnages applied for in the case of other products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary trade mechanism (STM) ('), as last amended by Regulation (EEC) No 2297/86 (2), and in particular Article 7 thereof, Having regard to Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM)(3), as last amended by Regulation (EEC) No 2159/87 (4), and in particular Article 6 thereof, Whereas Regulation (EEC) No 569/86 provides for the use of STM licences in order to ensure that the tonnages traded of certain products do not exceed those laid down in the Act of Accession and in Article 5 of Commission Regulation (EEC) No 3955/86 (*), as amended by Regula ­ tion (EEC) No 3601 /87 (*) ; whereas, therefore, the Commission has to decide, in accordance with Article 6 of Regulation (EEC) No 574/86, whether STM licences can be issued for all, some, or none of the tonnages applied for ; Whereas, in the light of the quantities available and the applications for licences submitted during the first 10 HAS ADOPTED THIS REGULATION : Article 1 Applications for STM licences, submitted during the first 10 days of May 1988 and notified to the Commission, (a) shall be accepted for the tonnages applied for in the case of the following products : meat of animals of the bovine species, frozen, and offal of animals of the bovine species ; (b) shall, in the case of the following products, be accepted up to the percentage shown : fresh or chilled meat of animals of the bovine species : 0,314 % ; live animals of the bovine species, other than pure ­ bred breeding animals and animals for bull fights : 0,254 % . Article 2 This Regulation shall enter into force on 21 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 201 , 24. 7. 1986, p. 3 . 0 OJ No L 57, 1 . 3 . 1986, p. 1 . (4) OJ No L 202, 23. 7. 1987, p. 30. 0 OJ No L 365, 24. 12. 1986, p. 55. ( «) OJ No L 339, 1 . 12. 1987, p. 58 .